ADVISORY ACTION
Response to Remarks 
Applicants argue that the pharmaceutical compositions of minitablets unexpectedly maintain desired extended-release profiles in vivo. As demonstrated in the working examples, the claimed pharmaceutical compositions in the form of mini-tablets unexpectedly maintained the extended-release profiles in vivo while the composition having smaller size tablets did not. Applicants point to the specification at Example 2 which shows that a micro tablet having a diameter of 2mm and mini-tablet formulations B and C with a diameter of 4mm. All formulations contain HPMC, and all three formulations demonstrated in vitro extended release profiles. Surprisingly, formulation A did not maintain the extended release profile in vivo however, and yet formulations B and C did. It is Applicant’s position that the present application which demonstrated mini-tablet formulations which have maintained the desired extended release profile in vivo while the smaller tablet size did not, despite all formulations demonstrating this extended release profile in vitro is an unexpected, surprising feature. Applicants note that a person of ordinary skill would reasonably expect that the claimed mini tablets having 60-70% DMF and 10-20% HPMC have similar or further extended release profiles as demonstrated by the working examples at Table 1. Applicants note that Flowlac is not a significant contributing factor because Formulation C has less than B and formulation C has a better release profile than B and does not provide extended release of the drug.
In regards to the Amendment to claim 1, reciting HPMC present in an amount from 10-20% by weight, it is noted that Nilsson et al. discloses HPMC is present at any amount from 1-50% , see page 4 of Nilsson. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Examiner respectfully submits that Table 1 of the instant formulation demonstrates Tablets A-C having the following composition: 


    PNG
    media_image1.png
    212
    595
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Here, there is not enough data to ascertain a trend of unexpected results for the breadth of the claimed formulation. For example, HPMC is present in the formulations that exhibit the extended release profiles both in vitro and in vivo in amounts at 10% or 13%, however at 17% the tablet does not work (Formulation A). The claims recite HPMC amounts that are demonstrated as not providing the requisite extended release profiles. Furthermore, the claims recite tablet sizes of 3.5-4.5mm, whereas the data only compares tablets of 2mm and 4mm. An ordinary skilled artisan could not predict based on one data point for formulation A-C with HPMC being in lower amounts for Formulation B and C,  that the tablets of less than 4mm (e.g. 3.5) encompassed by the claim, and that amounts of 17% HPMC would also result in the unexpected release profile. Applicants note that one would expect 60% DMF to function in the same way, however a trend is not ascertainable based on the data presented at Table 1. Formulation A is tablet sizes of 2mm diameter and Formulations B-C are 4mm. The data presented in Table 1 is not commensurate in scope with what is claimed which encompasses lower amounts of DMF, ranges of HPMC for Formulation A that do not work (i.e. 17%),  and sizes that are lower than the data presented. The prima facie case of obviousness has been maintained for the reasons of record and an ordinary skilled artisan would have adjusted the tablet size based on the desired release properties as larger ones in view of Aleksovski will take longer to release. Per Aleksovski, it is suggested that the larger the tablet (i.e. 4mm versus 2mm) would be expected to have a more extended (i.e. longer) release profile than tablets of smaller sizes due to the smaller tablets having an in increase in surface area. Eisenreich further teaches that a skilled person in the art would not have difficulties in optimizing the length and width of tablet sizes and Dey provides further motivation for dosage formulations having minitablets in any size range from 1.5-4mm in size as these minitablets are superior than the monolithic forms taught by Nilsson.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Mon-Fri 10am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619